ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Jeffrey 0. Knutsen committed professional misconduct warranting discipline, namely, submitting to the law firm for which he then worked false billings for claimed work and travel for a client of the firm; and
WHEREAS, upon respondent’s answer to the petition, this matter was referred to a referee of this Court who heard the matter, made findings of fact, conclusions, including that respondent suffers from a depressive disorder which contributed to his misconduct and is a mitigating factor, and a recommendation for discipline; and
WHEREAS, the respondent and the Director have entered into a stipulation waiving briefing and argument before this Court, agreeing that the referee’s findings of fact and conclusions are conclusive and joining in recommending that the discipline recommended by the referee be imposed, namely that:
a. Respondent Jeffrey 0. Knutsen should be suspended from the practice of law for 180 days.
b. Both during and after the period of suspension respondent without interruption should take all prescribed medications and continue treatment appropriate for his *479depression as determined by a qualified psychiatrist.
c. Respondent should make restitution to the law firm [where he had been employed] for unreimbursed mileage expenses ($1,761.25) and for any amount paid or payable to [the client involved] for the cost of [that Ghent’s] audit of [the law firm] billing records.
d. Respondent should not be permitted to act as a sole practitioner. Respondent after the period of suspension may obtain employment with a private firm or governmental entity so long as a supervising attorney in that firm or governmental entity is aware of Knutsen’s disciplinary history, has access to Knutsen’s mental health records and is responsible for ensuring the accuracy of Knutsen’s billings and work reports.
e. Respondent must sign appropriate medical releases authorizing the Director of the Office of Lawyers Professional Responsibility to receive and review all medical, psychiatric, and psychological records from respondent’s treatment providers. Respondent’s supervising attorney also must certify to the Director’s Office on a quarterly basis that Knutsen is in compliance with the conditions of his employment as stated in this order.
f. Respondent may petition the Court for modification or removal of the conditions of this order if a qualified psychiatrist indicates that respondent’s mental health has improved permanently to such a degree that those conditions no longer are necessary to protect the public and the Court; and
WHEREAS, the parties acknowledge that the requirements of Rules 18, 24 and 26, Rules on Lawyers Professional Responsibility are not waived; and
WHEREAS, this Court has independently reviewed the record and agrees with the recommended disposition,
IT IS HEREBY ORDERED that respondent Jeffrey 0. Knutsen is suspended from the practice of law for a period of 180 days subject to the conditions set out above.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice